Annual Shareholder Meeting Results The Fund held its annual meeting of shareholders on July20, 2011. Common/Preferred shareholders voted as indicated below: Affirmative Withheld Authority Election of Bradford K. Gallagher - Class II to serve until 2014 Re-election of James A. Jacobson* -Class II to serve until 2014 98 Election of Deborah A. Zoullas - Class III to serve until 2012 The other members of the Board of Trustees at the time of the meeting, namely Messrs. Paul Belica, Hans W. Kertess, John C. Maney†,William B. Ogden, IV and Alan Rappaport* continued to serve as Trustees of Convertible & Income. *Preferred Shares Trustee †Interested Trustee
